978 So.2d 310 (2008)
Daphne LERAY, Glenn Leray and Elaine Leray
v.
NISSAN MOTOR CORPORATION IN U.S.A., Nissan Motor Co., Ltd., Jamie Adams, Entergy Louisiana, Inc., and the State of Louisiana, through the Department of Transportation and Development.
No. 2008-CC-0293.
Supreme Court of Louisiana.
March 28, 2008.
In re Entergy Louisiana Inc.; Louisiana State of; Transportation and Devl. Dept *311 of; Nissan North America Inc.; Nissan Design America Inc.; Nissan Technical Center North America Inc.; Tokio Marine and Fire Insurance Company Ltd.;Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Lafourche, 17th Judicial District Court Div. B, No. 80852-B; to the Court of Appeal, First Circuit, No(s). 2007 CW 2251, 2007 CW 2259, 2007 CW 2260.
Denied.
VICTORY, J., would grant.